The appellant, in his motion for rehearing, insists that we were in error in holding that the trial court did not err in refusing to grant his motion for an instructed verdict, which was presented after the state had rested and which alleged that the evidence was insufficient to warrant the conviction, that the prosecuting officer Van Vleck was a co-principal, if any offense was committed, and his testimony was not corroborated, *Page 109 
and that no competent evidence was introduced by the state showing how the female was allured to the room occupied by the prosecuting officer. If we understand appellant's contentions, as set out in his motion for rehearing, they are to the effect that the prosecuting officer Van Vleck was incompetent to testify in the case because his alleged acts in encouraging the appellant to bring the woman to his room constituted him a principal, and, furthermore, that the state's evidence was insufficient to authorize the conviction in this case. We are not in accord with either of these contentions. The record discloses that a jury was waived and that matters of fact, as well as those of law, were left to the court. The record further shows that the officer Van Vleck registered at the Yale Hotel as "George Lee," and had a room assigned to him, which was pointed out to him by the appellant. This officer testified that appellant, of his own volition, offered to furnish a woman to the witness and afterwards brought to his room a woman by the name of Mabel Burns; and that he had no intention of having sexual intercourse with the woman, but gave to appellant a marked $1.00 bill for his services in bringing the woman to the room and gave to the woman four marked $1.00 bills. A few minutes thereafter, two other policemen made inquiry of appellant as to the location of the room occupied by "George Lee," but appellant denied any knowledge of such a person being in the hotel, or of a woman being in the room with him. The officers, after obtaining the number of the room from the register, entered it, found the woman, Mabel Burns, partially undressed, arrested her and the appellant, and found the marked money in their possession. The record further discloses that Mabel Burns was of a questionable character, and that she entered a plea of guilty in corporation court next morning and was fined $10.00, all of which testimony was admitted without objection upon the part of appellant. Regardless of whether or not the prosecuting officer Van Vleck was an accomplice witness, we think that under the facts of this case the other evidence was sufficient to corroborate his testimony and that the trial court was authorized to find the appellant guilty as charged. Had this been a jury trial, the issue of whether or not this witness was an accomplice should have been submitted to the jury for their determination upon proper request from the appellant, same being an issue of fact.
The contention made by appellant in his motion for rehearing to the effect that since the prosecuting officer participated in the alleged transaction he was an incompetent witness, is clearly *Page 110 
untenable. The record fails to show that this officer was charged with this offense, and even if he had been legally charged with this offense, that would not have rendered him an incompetent witness for the state.
After a careful examination of the motion for rehearing, and after reviewing the record, we are forced to the conclusion that our original decision was correct.
The motion for rehearing is therefore overruled.
Overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.